In a condemnation proceeding, the State of New York appeals from a judgment of the Court of Claims (McCabe, J.), dated September 20, 1989, which granted the claimants an additional allowance in the amount of $37,305.44 pursuant to EDPL 701.
Ordered that the judgment is affirmed, without costs or disbursements.
The trial court properly exercised its discretion in awarding the claimant an additional allowance pursuant to EDPL 701. Whereas the court found that the claimant was entitled to an award of the principal sum of $257,918 for her appropriated property, the State’s initial prelitigation offer had been $182,200, a substantially lesser amount (see, EDPL 701; Matter of New York City Tr. Auth. [Superior Reed & Rattan Furniture Co.], 160 AD2d 705). In addition, the trial court properly gave retroactive effect to the amendment, effective August 7, 1987, to EDPL 701 (see Matter of New York City Tr. Auth. [Superior Reed & Rattan Furniture Co.] supra; Matter of City of New York [Long Is. Sound Realty Co.] 160 AD2d 696; *817Matter of Town of Esopus [Gordon], 143 Misc 2d 193, affd 162 AD2d 829). Mangano, P. J., Thompson, Eiber and Rosenblatt, JJ., concur.